Order denying petitioner’s application for an examination of certain records relating to the construction of the Outpatient Building of the Greenpoint Hospital reversed on the law and the facts, with ten dollars costs *1105and disbursements, and the motion granted in the exercise of discretion, without costs; the examination to cover each of the eleven items set out in the petition relating to the period between March 22, 1935, and January 20, 1938. The examination will proceed on five days’ notice at a time and place to be fixed in the order. Under the circumstances herein the petitioner was entitled to the inspection sought, and the interests of justice will be advanced by allowing the inspection. Lazansky, P. J., Carswell, Adel and Close, JJ., concur; Hagarty, J., not voting. Settle order on notice.